Citation Nr: 9929636	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  98-07 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to service connection for residuals of a left 
forearm injury. 

2. Entitlement to service connection for a low back injury.

3. Entitlement to service connection for residuals of a 
collar bone injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel



INTRODUCTION

The veteran had active duty for training in the Army National 
Guard from November 23, 1973 to May 6, 1974, from August 17, 
1974 to August 31, 1974, from May 31, 1975 to June 14, 1975, 
from August 14, 1976 to August 28, 1976, and from June 11, 
1977 to June 25, 1977.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  

The claim for service connection of a low back injury and 
residuals of a collarbone injury are addressed in the Remand 
section of this decision.  

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO.  

2. The veteran has not presented competent medical evidence 
of a chronic left forearm disability.  



CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a left forearm injury is not well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In essence, the veteran contends that a left forearm injury 
was incurred in-service.  

Service connection may be granted if the evidence 
demonstrates that the current disability resulted from an 
injury or disease incurred in or aggravated coincident with 
service in the Armed Forces.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  

A threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Although the claim 
need not be conclusive, it must be accompanied by supporting 
evidence.  An allegation alone is not sufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra).  The second and third Caluza elements can be 
satisfied under 38 C.F.R. § 3.303(b) by (a) evidence that the 
condition was "noted" during service or during an 
applicable presumptive period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  For the purpose of determining whether a claim is 
well-grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v. Brown, 8 Vet. App. 
69, 75 (1995).  

The veteran was a member of the Army National Guard and 
served on active duty for training for multiple periods.  The 
implementing regulation defines active duty for training as 
"full-time duty performed by a member of the National Guard 
of any State. . . ."  See 38 C.F.R. § 3.6(c)(3) (1998).  
Accordingly, the period of active duty for training from 
August 14, 1976 to August 28, 1976, was during peacetime.  
See 38 U.S.C.A. § 101(29) (West 1991 & Supp. 1999).  
Therefore, the applicable disability compensation provisions, 
in this case, are those relating to peacetime service, found 
in subchapter IV of chapter 11 of title 38 of the United 
States Code.  See generally Doran v. Brown, 6 Vet. App. 283, 
286 (1994).

A veteran is entitled to service connection for a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1131; 38 C.F.R. §§ 3.303, 3.304 (1998).  The pertinent 
statutory provision provides that for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service, during other than a period 
of war, the United States will pay to any veteran thus 
disabled and who was discharged or released under conditions 
other than dishonorable from the period of service in which 
said injury or disease [was] incurred, or preexisting injury 
or disease was aggravated, compensation as provided in this 
subchapter, but no compensation shall be paid if the 
disability is a result of the veteran's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 
101(24), 1131 (emphasis added); see generally Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991). 

According to Army National Guard records, a DA Form 2173, 
Statement of Medical Examination and Duty Status, for the 
active duty for training period from August 14, 1976 to 
August 28, 1976 reflects that the veteran injured his left 
forearm between the breech block of a main gun and range of a 
tank on August 23, 1976.  He was admitted to the hospital on 
August 26, 1976.  The report reflects that the veteran had a 
badly bruised left forearm.  It was determined that permanent 
partial disability may result.  A Sworn Statement, DA Form 
2823, submitted by the veteran and dated in September 1976 
reflects that the veteran was unable to return to his place 
of employment until September 10, 1976.  

An April 1998 letter from the Spokane VA Medical Center 
reflects that it has no record of treatment for the veteran.  
A VA Form 10-7131, Exchange of Beneficiary Information and 
Request for Administrative and Adjudicative Action, bears a 
notation from the Boise VA Medical Center to the effect that 
there is no record of the veteran at that facility prior to 
1996.  

It is not disputed that the veteran sustained an injury to 
his left forearm in service.  However, after a complete 
review of the claims folder, there is no mention of a chronic 
disability related to the left forearm injury sustained while 
in an active duty for training status.  In essence, the 
records post-service are silent as regards any left forearm 
complaints.  Furthermore, not only are there no post service 
medical records of a chronic left forearm disability but 
there are no affirmations by the veteran of post service 
medical treatment for residuals of a left forearm injury.  
There is no current diagnosis of a chronic left forearm 
disability.  See Brock v. Brown, 10 Vet. App. 155, 160 (1997) 
("A service-connection claim . . . must be accompanied by 
evidence that establishes that the claimant currently has the 
claimed disability").  In the absence of a presently 
existing disability, the veteran's claim for service 
connection for residuals of a left forearm injury must be 
denied as not well-grounded.  See Degmetich v. Brown, 104 
F.3d 1328, 1330-31 (Fed. Cir. 1997); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (Absent "proof of a present 
disability[,] there can be no valid claim").  

If the veteran fails to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in any further development of the claim.  38 U.S.C.A. 
§ 5107(a).  Further, the veteran's burden to submit evidence 
sufficient to establish a well-grounded claim is the 
veteran's alone and is not relieved by the benefit of the 
doubt provision.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for the claim of service connection for residuals of a left 
forearm injury.  Graves v. Brown, 8 Vet. App. 522, 524 
(1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Service connection for residuals of a left forearm injury is 
denied.


REMAND

Pursuant to 38 C.F.R. § 19.9 (1998), a remand is warranted to 
correct a procedural defect if it is essential for a proper 
appellate decision. 

In that regard, the Board notes that in April 1976, the RO 
denied service connection for a back injury.  The veteran was 
notified of the decision that same month.  A timely appeal 
was not filed.  38 U.S.C.A. §§ 7105(a), (b)(1) (West 1991); 
38 C.F.R. §§ 20.200, 20.302(a) (1998).  Therefore, the August 
1993 rating decision became final when the veteran did not 
file a notice of disagreement within one year of the date the 
notice of the unfavorable determination was mailed.  38 
U.S.C.A. § 7105(c) (West 1991).

In correspondence received by the RO in November 1996, the 
veteran requested that his claim for a back condition, now 
characterized as a herniated disc, be reopened.  In December 
1996, the RO informed the veteran to submit new and material 
evidence to reopen his claim.  However, it is noted that by a 
rating action in August 1997, service connection for this 
disorder was again denied.  The Board observes that despite 
the nomenclature attributed to the claim by the RO in its 
1997 decision, the veteran's herniated disc/back condition, 
by any name, remains the same; and it is "inextricably 
intertwined" with his previous claim for service connection 
for a back condition.  Ashford v. Brown, 10 Vet. App. 120, 
123 (1997).  The RO, therefore, improperly addressed the 
veteran's contentions of November 1996, as a claim on the 
merits, rather than as an attempt to reopen (based on the 
submission of new and material evidence).  In any event, the 
veteran was informed of the August 1997 rating decision that 
same month, along with a copy of his appellate rights.  In 
January 1998, the veteran submitted a statement expressing 
his disagreement with the August 1997 rating decision.  
Thereafter, the veteran was furnished a statement of the 
case, which included a discussion pertinent to service 
connection for a low back injury, but it did not include the 
governing laws and regulations as to the issue of finality of 
RO decisions.  See 38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 3.156 (1998); see generally Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

In that respect, the Board notes that the United States Court 
of Appeals for the Federal Circuit has held that the United 
States Court of Appeals for Veterans Claims erred in adopting 
the test articulated in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Hodge v. West, 155 F.3d 1356, 1363-64 (Fed.Cir. 
1998).  In Colvin, the Court adopted the following test with 
respect to the nature of the evidence which would constitute 
"material" evidence for purposes of reopening of a 
previously denied claim:  "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome of the claim on the merits."  Colvin, 1 Vet. App. at 
174.  In light of the holding in Hodge, the RO must analyze 
the evidence submitted in the instant case according to the 
standard articulated in 38 C.F.R. § 3.156(a) (1998).  

Next, the Court has held that there is some duty to assist a 
veteran in the completion of his application for benefits 
under 38 U.S.C.A. §§ 5103(a), 5107(a) (1998), depending on 
the particular facts in each case.  Beausoleil v. Brown, 8 
Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  Upon further review of the record, the RO, pursuant 
to a July 1997 response from the National Archives and 
Records Administration, sought clinical records of a back 
injury that occurred in 1973 from the Headquarters Idaho Army 
National Guard.  The Board observes that the records received 
from Headquarters Idaho Army National Guard are not 
responsive to the request for evidence of a back injury in 
1973 nor does it reflect that medical records were sought 
from the Moncrieff Army Community Hospital, Fort Jackson, 
South Carolina, for the active duty for training period from 
November 1973 to May 1974.  At this juncture, the Board also 
notes that the veteran asserts that his current residuals of 
a collarbone injury were incurred at the same time.  In 
accordance with the holding in Jolley v. Derwinski, 1 Vet. 
App. 37, 39-40 (1990) , VA has a statutory obligation to 
request and, if available, to obtain the veteran's military 
records.

Once the military records are obtained (if available), the 
evidence of record must be again reviewed to determine 
whether this claim is ultimately well-grounded.  Accordingly, 
the veteran is advised that, unless the development directed 
herein coincidentally provides evidence on the theories of 
entitlement to service connection for his collarbone injury, 
the veteran still remains under an obligation to provide such 
evidence.

To ensure full compliance with the laws and regulations 
regarding finality of prior un-appealed rating decisions and 
due process requirements, these claims are REMANDED to the RO 
for the following development:

1. The RO should direct a specific 
request to the Moncrieff Army 
Community Hospital, Fort Jackson, 
South Carolina, for any clinical 
records belonging to the veteran, 
specifically targeting November 1973 
to May 1974.  If the search is 
negative, a negative response from the 
facility is required to be associated 
with the claims folder.  

2. Thereafter, the RO should determine 
whether, since the April 1976 rating 
decision, new and material evidence 
has been submitted to reopen the 
veteran's claim for service connection 
of a back injury in light of Hodge v. 
West, 155 F.3d 1356, 1363-64 (Fed.Cir. 
1998); Winters v. (West 1991), 12 Vet. 
App. 203 (1999); Elkins v. (West 
1991), 12 Vet. App. 209 (1999); see 
also Manio v. Derwinski, 1 Vet. App. 
140 (1991).  

3. The RO should also make a specific 
determination, based upon the record, 
with respect to whether or not the 
veteran has presented a well-grounded 
claim, with respect to the issue of 
entitlement to service connection for 
residuals of a collarbone injury.  
Based on this determination, and if 
appropriate, see Morton v. West, 12 
Vet. App. 477 (1999) (per curiam), the 
RO should accomplish any further 
indicated development.

4. If the determinations remain 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case 
containing the law and regulations 
pertaining to the finality of prior 
un-appealed rating decisions and given 
the opportunity to respond thereto.

Thereafter, if appropriate, the case should be returned to 
the Board.  The purpose of this Remand is to accord due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals







